' The opinion of the court was delivered by

Mr. Justice Gantt.

.The only question in this case was, whether a prison bounds bond, given by a defendant in execution, is assignable under the- act; so as to‘enable the assignee to maintain an action in his own name thereon. The words of- the act are express on the subject, that such shall be the ./course of proceedings: ■ Seo prison bounds act, 7th clause, P. L» 457; also 1’M‘Cord, 373; 2M‘Cord, 137, 267; and State Reports, 105. The motion to reverse decision below must fail.
Colcock, Huger, and Richardson, justices, concurred..